Citation Nr: 1712647	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial disability evaluation in excess of 30 percent for a psychiatric disability, presently characterized as PTSD with anxiety disorder, not otherwise specified, and major depression with loss of libido.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for tendonitis of the right shoulder.

7.  Entitlement to an initial compensable evaluation for a left hip disability, to include hip strain and arthritis.

8.  Entitlement to an initial compensable evaluation a right hip disability, to include hip strain and arthritis.

9.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis with calcaneal spurs.

10.  Entitlement to an initial compensable evaluation for bilateral shin splints.

11.  Entitlement to an initial compensable evaluation for sinusitis.

12.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, July 1992 to December 1992, January 1996 to February 1997, and from August 2006 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran currently resides in Virginia.  As is discussed below, this matter was previously before the Board in December 2014 at which time the issues on appeal were remanded for additional development.  In February 2015, the Agency of Original Jurisdiction (AOJ) increased the Veteran's service-connected psychiatric disability, then characterized as anxiety disorder, to 30 percent disabling, effective the day after her release from active duty service in June 2008.  Thereafter, in October 2015, the AOJ granted the Veteran's February 2015 claim for service connection for PTSD and recharacterized her psychiatric disability as PTSD with anxiety disorder, not otherwise specified, and major depression with loss of libido.  

In October 2011, the Veteran withdrew her request to testify at a Board hearing.  Therefore, her request for a Board hearing is considered withdrawn.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

With the exception of the issues of entitlement to service connection for a bilateral ankle disability and an increased rating for service-connected psychiatric disability, to include PTSD, which are decided below, the remaining issues on appeal as noted on the title page above are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic bilateral ankle strain disability is attributable to service.

2.  At no point during the pendency of this appeal has the Veteran's service-connected psychiatric disability, to include PTSD, been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral ankle strain disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a higher than 30 percent initial rating for the Veteran's service connected psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Regarding VA's duty to notify, given the favorable action taken with respect to the claim for entitlement to service connection for a bilateral ankle disability, no discussion of the VCAA is required.  Regarding the claim for a rating greater than 30 percent for a psychiatric disability, to include PTSD, this appeal arises from the Agency of Original Jurisdiction's (AOJ's) initial grant of service connection for a psychiatric disability and, thus, is a downstream issue from that of service connection.  Accordingly, another VCAA notice is not required.  VAOPGCPREC 8-2003. 

As to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim for a higher rating for her psychiatric disability.  In this regard, the Veteran's service treatment records and pertinent postservice treatment records have been obtained.  In addition, she has been afforded adequate VA examinations in September 2009 and July 2015.  With respect to being afforded a Board hearing, as noted, the Veteran withdrew her request in October 2011. 

In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c).

II. Analysis

A.  Service Connection for a Bilateral Ankle Disability

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Facts and Discussion

Here, service treatment records show that the Veteran was treated in March 2005 for a right ankle inversion injury that occurred while she was running.  Right ankle x-rays were taken and were normal.  She was diagnosed as having right ankle sprain.  In April 2005, she was seen for both ankles and reported tripping over the bottom step of a stairwell that was broken.  The treatment record shows that she twisted her left ankle and sustained a repeat sprain to her right ankle.  She was seen again in October 2006 and reported a three day history of right ankle pain due to walking on a treadmill.  She was assessed as having a right ankle sprain.  In December 2006, she was assessed as having a resolving right ankle sprain and was given a physical profile for chronic right ankle sprain.  

Postservice medical records include a December 2009 VA examination report that notes that the Veteran had a history of bilateral ankle strains and minor inversion injuries associated with physical training.  She was diagnosed in December 2009 as having right and left ankles strain.  The examiner remarked that the Veteran had a well-defined history of her conditions, including right and left ankle pain/strain, being treated in connection with previous active service.  The examiner went on to opine that given the Veteran's history and findings on examination and previous radiological examinations, it was as likely as not that her listed conditions, including right and left ankle pain/strain, were related to the Veteran's previous military service.  The examiner went on to negate a nexus between the Veteran's osteopenia and service by explaining that this was a chronic insidious condition which likely had its onset prior to Feb 2005.

At a VA examination in April 2010, the Veteran reported that her ankle problems began in service due to recurrent sprains and that her left ankle really began to bother her in 2006.  She was diagnosed as having bilateral recurrent ankle sprains.  Bilateral ankle X-rays taken at that time were normal with no evidence of arthritis.  An etiological opinion was not rendered at this examination nor did the examiner have the Veteran's claims file to review.  

A VA examiner in July 2015 diagnosed the Veteran as having osteopenia with an onset date of November 2008.  He noted that the Veteran had had early menopause at age 40 and that a "DEXA" study performed 6 years later showed low estrogen which was the probable cause.  In noting the Veteran's right ankle sprain in 2006 and several complaints and treatment thereafter for various joints, to include the ankles, the examiner opined that it is as least as likely as not that the Veteran's "current ankle disability" had its onset in service or is otherwise the result of a disease or injury in service.  

In light of the Veteran's inservice treatment for a twisted left ankle and repeat right ankle sprains, her postservice statements of experiencing right and left ankle problems since service, and the December 2009 and July 2015 favorable medical opinions above, the Board concludes that the weight of evidence supports the criteria for service connection for chronic right and left ankle strain.  38 C.F.R. § 3.303.  To this extent, the claim is granted.  

B.  Disability Rating in Excess of 30 Percent for Service Connected Psychiatric Disability, to Include PTSD

Facts

The Veteran reported at a VA psychiatric examination in September 2009 that she had been married three times with the first two marriages ending in divorce.  She stated that she had two step-children, one of whom she got along with and one of whom lived with his mother.  She further stated that she and her husband were involved in church activities and that she had a friend whom she sometimes visited.  She stated that she also went to a gym to work out.  She was noted to be currently unemployed and looking for work.  The examiner reported that the Veteran did not show significant impairment in functioning.  

On examination the Veteran had a dysphoric mood and was both anxious and depressed.  She was noted to have decreased energy, poor quality sleep with frequent awakenings, and excessive worry.  She also had impaired concentration, recurrent distressing memories of traumatic events from service related Hurricane Katrina recovery duties, and increased irritability.  Her symptoms were noted to generally be mild to moderate in severity.  Her thought content was unremarkable and she had no delusions or hallucinations.  She was oriented times three and understood the outcome of her behavior.  She did not display inappropriate behavior and had no obsessive/ritualistic behavior.  She did have infrequent panic attacks.  She was diagnosed as having anxiety disorder, not otherwise specified (mixed anxiety and depression), and was assigned a GAF score of 60.  

The examiner opined that the Veteran's psychiatric symptoms and signs were transient or mild and she had a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He also opined that her low mood, relatively low energy level and her mildly impaired concentration might adversely affect her occupational productivity, but went on to opine that on the other hand, if she were employed, her overall life stress level would be greatly reduced and she might show symptomatic improvement.

On file are VA mental health clinic notes from a VA outpatient clinic in Danville, Virginia, beginning in September 2011.  The September 2011 record shows that the Veteran had moved to the area three months earlier to take care of her mother and stepfather and that she and her husband were living in her mother's basement.  The Veteran's situation was noted to have put a tremendous amount of stress on her and she was experiencing depression with mixed anxiety and moodiness.  On examination she was oriented times four and appeared somewhat disheveled.  She looked tired and fatigued with a constricted affect and depressed mood.  She was not suicidal or psychotic and her speech was coherent, relevant and appropriate.  She was diagnosed as having major depressive disorder (MDD), recurrent, moderate, PTSD, chronic delay, generalized anxiety disorder, and adjustment disorder with mixed emotional feature.  She was assigned a GAF score of 45-45.

A December 2011 VA record from the mental health clinic shows that the Veteran was seen for a three month follow up.  She was noted to have done extremely well on her medication.  Her mood was noted to be improving and she was noted to be capable of dealing with her stressors.  On examination she was pleasant and friendly and casually dressed.  She was not manic or psychotic.  She was assessed as "improving" and diagnosed as having MDD, recurrent, mild; PTSD, chronic, delay; and generalized anxiety disorder, under treatment.  The examiner assigned her a GAF score of 45.  Similar findings are shown on an April 2012 VA mental health record except that the Veteran was assigned a GAF score of 50.  She was also assigned a GAF score of 50 at a VA PTSD group therapy session in April 2012 of which she was an active participant.  

A December 2013 VA outpatient psychology treatment plan record includes the Veteran's report that she had not been depressed or anxious until returning to her home town to take care of her mother and stepfather.  She also reported that she was pursuing an online college degree.  Findings revealed that she was alert and oriented times three.  She had appropriate grooming and normal speech.  Her mood was depressed and her affect was congruent with her mood.  She had no hallucinations or delusions, normal and coherent thought content, and no suicidal or violent ideation.  She had good judgment and insight and her memory was intact.  She was assigned a GAF score of 60.

A May 2014 VA mental health clinic treatment record notes that the Veteran had not been seen for almost three years and was dealing with symptoms related to the death of her mother six months earlier.  She reported depression, sadness, crying spells, lack of energy and motivation, and sense of hopelessness and helplessness.  She was diagnosed as having major depressive disorder, moderate, grief and bereavement due to the death of her mother, and PTSD in remission.  She was assigned a GAF score of 45.

A December 2014 VA follow up record from the mental health clinic shows that the Veteran has "come along well."  She reported that she felt like she had come out of her depressed mood, particularly after processing her grief toward the death of her mother over the past year.  She stated that she was not taking any medication anymore including Wellbutrin.  She stated that she and her husband were the only ones in her household and they were "working things out."  She denied depression, suicidality and mood swings.  On examination she was pleasant and friendly.  Her affect and mood were depressed and subdued.  She was assessed as "improving" and was diagnosed as having MDD, recurrent, in remission, grief and bereavement resolved, and PTSD, chronic delay, in remission.  The examiner assigned her a GAF score of 50. 

A July 2015 VA examination report reflects a diagnosis of PTSD and notes that this was formerly called anxiety disorder not otherwise specified at the 2009 VA examination.  The examiner noted that this was the only mental disorder that the Veteran had and it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  The Veteran reported that she got along "great" with her husband of 15 years and had been taking care of her mother and stepdad, but that her mother passed away and her stepfather was in a nursing home.  She stated that she had a number of family members in her town that she maintained good contact with.  She further stated that she did not have close individual friends, but had a good social life from her activities that included mentoring two teens, visiting the elderly in a nursing home, teaching Sunday school, and singing in the church choir.  She also stated that she enjoys shopping and decorating her home.  She reported her husband was very ill and had not worked in two years.  

Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, chronic sleep impairment and mild memory loss.  On examination the Veteran's affect was broad.  She smiled often and maintained a sense of humor.  Her mood appeared euthymic though mildly anxious.  Eye contact, speech and behavior were normal.  She denied suicidal or homicidal ideation and had no delusions or hallucinations.  She reported a fluctuating mood and of feeling low, sad and depressed with periodic crying and feeling overwhelmed.  She also reported feeling quite anxious.  The examiner reported that overall the Veteran seemed to be functioning fairly well in a number of areas of her life, although she did feel a good bit of subjective distress from a combination of past trauma as well as current life stress.  She was noted to have developed good coping skills and seemed to have good social support.  

Law and Discussion

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders under VA's rating schedule provides for a 30 percent rating when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2016).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was initially certified to the Board in January 2012 which is prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).
Discussion

At the outset, it is pertinent to note that the evidence outlined above shows that for a period during this appeal the Veteran experienced symptoms of grief and bereavement related to the death of her mother.  These symptoms are not related to her service connected psychiatric disability, to include PTSD.  Nonetheless, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran is currently in receipt of a 30 percent rating for her service connected psychiatric disability.  Her predominant symptoms include feelings of anxiety and depression with poor sleep quality and lack of energy.  She also has mild memory loss and infrequent panic attacks.  Despite these symptoms, the Veteran has not been shown to have flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment, or impaired abstract thinking.  Rather, examination findings in September 2009 and July 2015, in addition to findings from outpatient mental health clinic visits, consistently show that she is oriented to person, place and time and has normal speech with no suicidal or homicidal ideation, and no hallucinations or delusions.  In regard to panic attacks, as noted, they are infrequent and her memory loss is mild.  In addition, she is shown to have the support of family including her spouse of many years and she is involved in various community activities.  These findings do not meet the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Code 9411.

The Board has also considered the Veteran's GAF scores which have ranged from 45 to 60 and thus reflect serious to moderate symptomatology.  However, consideration has also been given to the September 2009 VA examiner's assessment that the Veteran's symptoms were "generally mild to moderate" in severity, as well as her actual symptomatology discussed above.  In terms of her actual symptomatology, although her symptoms have fluctuated during the pendency of this appeal due primarily to life stresses, at no point has her actual symptomatology more closely approximated the criteria for a 50 percent rating.  

In light of the foregoing, the Board finds that the Veteran's psychiatric symptoms are not of sufficient severity to result in occupational and social impairment with reduced reliability and productivity at any point from June 21, 2008, claim.  As the weight of evidence is against a higher than 30 percent rating for the Veteran's psychiatric disability to include PTSD for the entire period from June 21, 2008, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id, see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
 § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's psychiatric disability, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for this service-connected disability is inadequate.  Rather, her evaluation comtemplates her psychiatric symptomatology and the effect that such symptomatology has on her occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a bilateral ankle disability, diagnosed as chronic right and left ankle strain, is granted.

Entitlement to an initial rating greater than 30 percent for service-connected psychiatric disability, including PTSD, is denied.


REMAND

The Veteran was last evaluated with respect to her claims for the right and left knees, right shoulder, right and left hips, feet, shins, sinusitis and GERD in April 2010.  She underwent a general VA examination at that time.  Aside from the fact that it has been approximately seven years since that examination, the April 2010 examiner noted that he was conducting a screening examination and that it was not meant to elicit the detailed information about specific conditions meant for rating purposes.  In light of these circumstances, the Board finds that the Veteran should be afforded a more detailed and contemporaneous examination(s) with respect to her increased rating claims.  38 U.S.C.A. § 5103A(d).  This is especially so when considering the Veteran's assertions in October 2011 that her disabilities are a constant source of pain and discomfort and they limit her abilities on a daily basis.  Moreover, the Board directed in its prior remand in December 2014 that in the event that the record indicates a change in any of the Veteran's claimed service-connected disabilities, she should be afforded a new VA examination to assess the current severity of such disability(ies).  

In addition, the Board notes that the Court of Appeals for Veterans Claims recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Accordingly, these factors should be addressed at the new examinations.

With respect to the Veteran's claim for service connection for vertigo, there are outstanding relevant treatment records that should be obtained.  In this regard, the earliest assessment of dizziness on file is noted in July 1998 when the Veteran was seen at an ENT (ear, nose and throat) clinic for complaints of left ear pain.  She was noted at that time to have a history of TMJ (temporomandibular joint pain).  A subsequent record in March 2007 refers to even earlier episodes of dizziness by noting that the Veteran had a history of a diagnosis of labyrinthitis in the past with severe vertigo episodes in 1985, 1992, 1999 and 2007.  It also notes that the Veteran underwent a scan in 1985.  Records from these episodes are not on file and should be obtained.  38 U.S.C.A. § 5107A(b),(c).  Determining the date of onset of the Veteran's vertigo is essential in determining whether this condition preexisted the Veteran's periods of active duty.  See 38 C.F.R. § 3.304(b).

Also, the nature and etiology of the Veteran's dizziness is unclear from the evidence and requires medical clarification.  In this regard, a QTC examiner opined in December 2008 that the Veteran has positional disequilibrium which had its onset on active duty.  However, a subsequent VA examiner in January 2010 called this diagnosis into question.  More specifically, he noted that the Veteran had never had a neurological work up and he stated that he strongly doubted that she had vestibular labyrinthine vertigo.  He relayed his belief that this was a clinical issue that needed to be evaluated outside of a compensation and pension examination.  He went on to report that he would render an addendum etiological opinion after reviewing the electronystagmogram (ENG) results and he explained that he was unable to render such an opinion without these results.  While it appears that attempts were made to schedule the Veteran for an ENG, the test never took place.  This was due to cancellations by the Veteran and by "S&W."  In any event, considering the relevance of the ENG test results to this claim, the Veteran should be given another opportunity to undergo an ENG.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for vertigo, to specifically include the severe vertigo episodes that she experienced beginning in 1985.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records with respect to the Veteran's increased rating claims for her orthopedic disabilities as well as for her sinusitis and GERD.

2.  The Veteran should be afforded a VA orthopedic examination to ascertain the severity and manifestations of her service- connected right and left knees, right shoulder, right and left hips, feet, and shin disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knees, right shoulder, right and left hips, feet, and shin disabilities.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

3.  The Veteran should be afforded VA examinations to ascertain the severity and manifestations of her service- connected sinusitis and GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiners are requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis and GERD.

4.  The Veteran should be afforded a VA neurological examination to ascertain the nature and etiology of her vertigo.  Any and all studies, tests, and evaluations deemed necessary should be performed to specifically include an ENG.  

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide a diagnosis with respect to the Veteran's vertigo episodes and opine as to whether it is at least as likely as not (a 50 percent probability or higher) that such a diagnosis manifested in service or is otherwise casually or etiologically related to her active duty service.

If it is found that this disability preexisted any period of the Veteran's active duty service, the examiner should opine as to whether it is at least as likely as not that such disability chronically worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the increase in the Veteran's disability was clearly and unmistakably due to the natural progression of the disease.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


